PER CURIAM.
Tamara Stone-Enderud appeals the district court’s1 judgment in favor of defen*581dant following a bench trial in her employment discrimination action. After careful consideration of the arguments in StoneEnderud’s brief, we conclude that the district court’s judgment should be affirmed. Stone-Enderud fails to direct us to anything in the record which would show that the district court erred in entering judgment against her after finding that her former employer did not engage in intentional discrimination against her based on her religion.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The HONORABLE HENRY WOODS, United States District Judge for the Eastern District of Arkansas.